Case 2:13-cv-02789-SIL Document 255 Filed 04/10/19 Page 1 of 1 PageID #: 2872



UNITED STATES DISTRICT COURT                                        CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                        MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                             DATE: 4/10/2019
        U.S. MAGISTRATE JUDGE                                       TIME: 10:00 am

CASE: CV 13-2789(SIL) Thomas v. TXX Services

TYPE OF CONFERENCE: STATUS/MOTION                    FTR: 10:47-11:09

APPEARANCES:
     For Plaintiff:   Daniel Kirschenbaum

      For Defendant: Jeffrey Pagano
                     Ira Saxe

THE FOLLOWING RULINGS WERE MADE:
☐    Scheduling Order entered.

☐     The court has adopted and So Ordered the joint proposed scheduling order [        ]
      submitted by the parties.

☐     The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
      The action will be tried in accordance with the discretion and the trial calendar of the
      District Judge.

☒     Other: Defendants' motion to dismiss, DE [254], is granted on consent. The parties will
      file a briefing schedule on or before April 17, 2019 concerning Defendants' motion for
      summary judgment.



                                                    SO ORDERED

                                                    /s/Steven I. Locke
                                                    STEVEN I. LOCKE
                                                    United States Magistrate Judge
